DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PROSECUTION ON THE MERITS REOPENED.
Prosecution on the merits of this application is reopened on claims 55-71, 73-75 considered unpatentable for the reasons indicated below in the 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 55-60, 64, 66, 71, 73-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. Pat. 6,458,253) in view of  Saigal et al. (U.S. PGPUB. 2004/0112735 Al) and Chistyakov et al. (U.S. PGPUB. 2007/0181417 Al).
INDEPENDENT CLAIM 55:
	Regarding claim 55, Ando teach an ion source (Column 16 lines 60-63 - When the anode potential is set positive relative to the earth, the plasma potential becomes higher than the earth potential, so that positive ions generated in the plasma are released to the substrate 70 side.) an electrode (Fig. 1A – anode 41); a counter electrode (Fig. 1A – 13); means for generating an electrical potential between the electrode and counter-electrode (Fig. 1A – 80); one or more magnets arranged, in use, to confine a plasma generated around the electrode upon application of the electrical potential (Fig. 1A – 14); and an aperture in the counter-electrode through which ions from the plasma can escape (Fig. 1A – 13); characterized in that: the means for generating an electrical potential between the electrode and counter electrode comprises a DC signal generator that is: electrically connected to the electrode and the counter-electrode (Fig. 1A) adapted, in use, to apply a baseline DC potential to the electrode and the counter-electrode with the DC potential at the electrode being positive relative to the DC potential at the counter electrode (Fig. 1A; Abstract – superimposed on DC).
The difference between Ando and claim 55 is that applying a sequence of DC pulses superimposed onto the baseline DC potential (Claim 55) and the power of each pulse varying in at least one of voltage and current from pulse to pulse is not discussed (Claim 55).
Regarding applying a sequence of DC pulses superimposed onto the baseline DC potential (Claim 55), Saigal et al. teach applying a sequence of DC pulses superimposed onto the base line of DC potential for sputtering. (Claims 1-18; Fig. 7; Paragraphs 0038, 0043)
Regarding applying a sequence of DC pulses superimposed onto the baseline DC potential (Claim 55), Saigal et al. teach applying a sequence of DC pulses superimposed onto the base line of DC potential for sputtering. (Claims 1-18; Fig. 7; Paragraphs 0038, 0043)

    PNG
    media_image1.png
    636
    613
    media_image1.png
    Greyscale

DEPENDENT CLAIM 56:
The difference not yet discussed is wherein the DC pulse maximum potential, periodicity
and duration are varied from pulse-to-pulse, or according to a predetermined change from one set
of parameters to another.
Regarding claim 56, Chistyakov et al. teaches wherein the DC pulse maximum potential,
periodicity and duration are varied from pulse-to-pulse, or according to a predetermined change
from one set of parameters to another. (See Fig. 3H above)
DEPENDENT CLAIM 57:
The difference not yet discussed is wherein the baseline DC potential is any one or more
of the group consisting of: between 0 and 0.5kV; and substantially 0.3kV.
Regarding claim 57, Saigal et al. teach wherein the baseline DC potential is any one or
more of the group consisting of: between 0 and 0.5kV; and substantially 0.3kV. (Paragraph
0038)
DEPENDENT CLAIM 58:
The difference not yet discussed is wherein the or each DC pulse comprises any one or
more of the group consisting of:
a) a peak voltage of between 1 and 3KV;
b) a peak voltage of substantially 2kV;
c) an overshoot at its leading or trailing edge, which overshoot increases the maxima of
each respective pulse to up to 2.5kV;
d) an overshoot at its leading or trailing edge, which overshoot decreases the minima of
each respective pulse to as low as -IkV;
e) a duration of less than 100ms;
f) a duration of substantially 80ms; and
g) being applied at 5-10ms intervals; being applied at substantially 8.2ms intervals (122Hz).
Regarding claim 58, Saigal et al. teach wherein the duration is less than 100ms.
(Paragraph 0043)
DEPENDENT CLAIM 59:
The difference not yet discussed is wherein the sequence of DC pulses superimposed
onto the baseline DC potential is any one more of the group consisting of:
a) a periodic sequence; and
b) a regular periodic sequence.
Regarding claim 59, Both Saigal et al. and Chistyakov et al. teach utilizing a periodic
sequence or regular periodic sequence. (Saigal et al. Fig. 7; Chistyakov et al. Fig. 3H)
DEPENDENT CLAIM 60:
The difference not yet discussed is wherein the DC pulse maximum potential, periodicity
and duration are substantially fixed, or constant on-average.
Regarding claim 60, Chistyakov et al. wherein the DC pulse maximum potential,
periodicity and duration are substantially fixed, or constant on-average. (Chistyakov et al. Fig.
3H)
DEPENDENT CLAIM 64:
The difference not yet discussed is wherein the sensor marker comprises any one or more
of the group consisting of
a) a tube, at least partially surrounding the electrode, manufactured from a material of
a specified element;
b) a rod or plate adjacent the electrode, manufactured from a material of a specified;
element; and
c) a gas, which gas is directed towards the electrode, the gas being a specified element that interacts with the plasma thereby increasing the sensitivity of the signal that is produced by elements that are present in the plasma.
Regarding claim 64, Ando teaches a tube, at least partially surrounding the
electrode, manufactured from a material of a specified element. (Fig. 1)
INDEPENDENT CLAIM 66:
	Regarding claim 66, Ando teaches a method of using an ion source comprising:
an electrode; a counter electrode; a DC signal generator electrically connected to the electrode and the counter-electrode; one or more magnets arranged, in use, to confine, in use, a plasma generated around the electrode; and an aperture in the counter-electrode through which ions from the plasma can escape; the method being characterized by the steps of: generating a baseline electrical potential between the electrode and counter-electrode, with the DC potential at the electrode being positive relative to the DC potential at the counter electrode; and applying a sequence of pulses superimposed onto the baseline DC potential, the power of each pulse varying in voltage and/or current from pulse to pulse.  (See Abstract; Fig. 1A; Column 16 lines 60-63)
The difference between Ando and claim 66 is that applying a sequence of DC pulses superimposed onto the baseline DC potential (Claim 66) and the power of each pulse varying in at least one of voltage and current from pulse to pulse is not discussed (Claim 66).
Regarding applying a sequence of DC pulses superimposed onto the baseline DC potential (Claim 66), Saigal et al. teach applying a sequence of DC pulses superimposed onto the base line of DC potential for sputtering. (Claims 1-18; Fig. 7; Paragraphs 0038, 0043)
Regarding applying a sequence of DC pulses superimposed onto the baseline DC potential (Claim 66), Saigal et al. teach applying a sequence of DC pulses superimposed onto the base line of DC potential for sputtering. (Claims 1-18; Fig. 7; Paragraphs 0038, 0043)

    PNG
    media_image1.png
    636
    613
    media_image1.png
    Greyscale

DEPENDENT CLAIM 71:
The difference not yet discussed is comprising the step of locating the ion source in a
least partially evacuated environment and introducing into the at least partially evacuated
environment an inert, catalytic or reactive gas.
Regarding claim 71, Ando teaches utilizing at least a partially evacuated
environment, and utilizing an inert or reactive gas. (Column 18 lines 19-36)
DEPENDENT CLAIM 73:
The difference not yet discussed is further comprising the step of varying the DC pulse
maximum potential, periodicity and duration from pulse-to-pulse, or according to a
predetermined change from one set of parameters to another.
Regarding claim 73, Chistyakov et al. teaches wherein the DC pulse maximum potential,
periodicity and duration are varied from pulse-to-pulse, or according to a predetermined change
from one set of parameters to another. (See Fig. 3H discussed above)
DEPENDENT CLAIM 74:
The difference not yet discussed is comprising the step of providing a baseline DC
potential of any one or more of the group consisting of: between 0 and 0.5kV; and substantially
0.3kV; and providing DC pulses which comprise any one or more of the group consisting of:
a) a peak voltage of between 1 and 3Kv;
b) a peak voltage of substantially 2kV;
c) an overshoot at its leading or trailing edge, which overshoot increases the maxima of
each respective pulse to up to 2.5kV;
d) an overshoot at its leading or trailing edge, which overshoot decreases the minima of
each respective pulse to as low as -1kV;
e) a duration of less than 100ms;
f) a duration of substantially 80ms; and g) being applied at 5-10ms intervals being
applied at substantially 8.2ms intervals (122Hz).
Regarding claim 74, Saigal et al. teach wherein the duration is less than 100ms. (Paragraph 0043)

DEPENDENT CLAIM 75:
The difference not yet discussed is wherein the gas includes argon.
Regarding claim 75, Ando teach wherein the gas includes argon. (Column 18 lines 19-36)
The motivation for utilizing the features of Saigal et al. is that it allows for maintaining
the plasma while forming thin layers. (See Saigal et al. Paragraph 0019)
	The motivation for utilizing the features of Chistyakov et al. is that it allows for
compensating for heating. (Chistyakov et al. Paragraph 0004)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified Ando by utilizing the features of Saigal et al. and
Chistyakov et al. because it allows for maintaining the plasma while forming thin layers and for
compensating for heating.
Claim(s) 61, 63, 65, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Saigal and Chistyakov as applied to claims 55-60, 64, 66, 71, 73-75 above, and further in view of Gencoa Ltd. (GB 2 441 582 Al)
DEPENDENT CLAIM 61:
The difference not yet discussed is further comprising a feedback system configured to maintain the emissions of the ion source substantially constant, which is adapted, in use, to control the DC signal generator in response to the instantaneous performance of the ion source, the feedback system comprising a spectroscopic analysis element being any one or more of the group comprising: a photomultiplier tube; a CCD spectrometer; and a photodiode located downstream of the aperture, the spectroscopic analysis element being adapted, in use, to measure the optical properties of the plasma, the feedback system further comprising calculating means for calculating required changes to the parameters of the DC signal generator, and means for providing feedback input controls to adapt/control the parameters of the DC signal generator.
Gencoa Ltd . teaches this limitation. (Page 2 - change process conditions (i.e. power, voltage etc.); Page 3; Page 4)
DEPENDENT CLAIM 63:
The difference not yet discussed is further comprising a sensor marker in the plasma zone, the plasma zone being the region surrounding the electrode in which the plasma is generated, the sensor marker producing, in the presence of the plasma, an emission containing emissions of that material.
Regarding claim 63, Gencoa Ltd. teach a sensor marker in the plasma zone, the plasma zone being the region surrounding the electrode in which the plasma is generated, the sensor marker producing, in the presence of the plasma, an emission containing emissions of that material. The sensor marker being a tube, at least partially surrounding the electrode, manufactured from a material of a specified element. (Fig. 1)
DEPENDENT CLAIM 65:
The difference not yet discussed is further comprising any one or more of the group consisting of:
a) an optical sensor adapted, in use, to measure an optical characteristic of the plasma; 
b) an optical sensor adapted, in use, to measure an optical characteristic of the plasma, the optical sensor comprising any one or more of the group comprising:
i) an infrared detector; iii.) a visible light detector; iiii) an ultraviolet detector; iv) a spectroscopic detector; c) and a spectroscopic detector configured, in use, to measure any one or more of the group comprising:
i) an emission spectrum of the plasma;
ii) an absorption spectrum of the plasma; and
iii) a fluorescence spectrum of the plasma.
Regarding claim 65, Gencoa Ltd. teaches a) an optical sensor adapted, in use, to measure
an optical characteristic of the plasma; b) an optical sensor adapted, in use, to measure an optical characteristic of the plasma, the optical sensor comprising any one or more of the group comprising: i.) an infrared detector; ii.) a visible light detector; iii.) an ultraviolet detector; iv) a spectroscopic detector; (Pages 2, 3, 4)
DEPENDENT CLAIM 67:
The difference not yet discussed is comprising the steps of: measuring the optical
properties of the plasma using any one or more of the group comprising: a photomultiplier tube;
a CCD spectrometer; and a photodiode - located downstream of the aperture; calculating
required changes to the parameters of the DC signal generator; and providing feedback input
controls to adapt/control the parameters of the DC signal generator so as to control the DC signal
generator in response to the instantaneous performance of the ion source.
Regarding claim 67, Gencoa Ltd. teaches the steps of: measuring the optical properties of
the plasma using any one or more of the group comprising: a photomultiplier tube; a CCD
spectrometer; and a photodiode - located downstream of the aperture; calculating required
changes to the parameters of the DC signal generator; and providing feedback input controls to
adapt/control the parameters of the DC signal generator so as to control the DC signal generator
in response to the instantaneous performance of the ion source. (Page 2 - change process
conditions (i.e. power, voltage etc.); Page 3; Page 4)
DEPENDENT CLAIM 68:
The difference not yet discussed is the step of maintaining the emissions of the ion source
substantially constant.
Regarding claim 68, Gencoa Ltd. teaches a substantially constant emission. (Page 4; 5b)
	The motivation for utilizing the features of Gencoa Ltd. is that it allows for optical reading of the plasma to control the plasma.  (Page 3)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Gencoa Ltd. because it allows for optical reading of the plasm to control the plasma.
Claim(s) 62 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Saigal et al. and Chistyakov et al. as applied to claims 55-60, 64, 66, 71, 73-75 above, and further in view of Morrison, Jr. (U.S. Pat. 4,434,038).
DEPENDENT CLAIM 62:
The difference not yet discussed is wherein the counter-electrode comprises any one or more of the group comprising:
a) a shape comprising an inclined surface configured such that it encourages sputtered material or ions to escape via the aperture, the inclined surface providing an increasing distance between the counter electrode and the electrode as the inclined surface leads to the aperture;
b) a shape comprising an inclined surface configured such that it encourages sputtered material or ions to escape via the aperture, the inclined surface being configured to deflect the trajectories of ions or other sputtered material towards a substrate to coated or treated, the inclined surface providing an increasing distance between the counter electrode and the electrode as the inclined surface leads to the aperture; and c) a shape comprising an inclined surface configured such that it encourages sputtered material or ions to escape via the aperture, the inclined surface being configured to deflect the trajectories of ions or other sputtered material towards a substrate to coated or treated, which is located in line with the aperture and in which the inclined surface is
configured to deflect the trajectories of ions or other sputtered material radially outwardly to impinge on a substrate at least partially surrounding the ion source, the inclined surface providing an increasing distance between the counter electrode and the electrode as the inclined surface leads to the aperture.
Regarding claim 62, Morrison, Jr. teaches a shape comprising an inclined surface configured such that it encourages sputtered material or ions to escape via the aperture, the inclined surface providing an increasing distance between the counter electrode and the electrode as the inclined surface leads to the aperture. (Fig. 3b)
The motivation for utilizing the features of Morrison, Jr. is that it allows for improving the magnetron plasma source. (Column 1 lines 24-25)
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the features of Morrison, Jr. because it allows for improving the magnetron plasma source.
Claim(s) 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Saigal et al. and Chistyakov et al. as applied to claims 55-60, 64, 66, 71, 73-75 above, and further in view of Yumshtyk et al. (U.S. Pat. 6,193,853).
DEPENDENT CLAIM 69:
The difference not yet discussed is comprising the step of moving the ion source within the interior of a hollow object to be coated/treated by the ion source.
Regarding claim 69, Yumshtyk et al. teach the step of moving an ion source within the interior of a hollow object to be coated/treated by the ion source. (Column 4 lines 35-67; Column 5 lines 1-67; Column 6 lines 1-10)
DEPENDENT CLAIM 70:
The difference not yet discussed is comprising the step of axially advancing the ion source along the interior of a tubular substrate to be coated or treated.
Regarding claim 70, Yumshtyk et al. teach the step of axially advancing the ion source along the interior of a tubular substrate to be coated or treated. (Column 4 lines 35-67; Column 5 lines 1-67; Column 6 lines 1-10)
The motivation for utilizing the features of Yumshtyk et al. is that it allows for coating the internal surfaces of a pipe. (Column 4 lines 35-40)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yumshtyk et al. because it allows for coating the internal surfaces of a pipe.
Response to Arguments
Applicant’s arguments with respect to claim(s) 55-71 and 73-75 have been considered but are moot because of the new grounds of rejection based on Ando (U.S. Pat. 6,458,253).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 10, 2022